Citation Nr: 0006610	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States 


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946. The question at issue is on appeal from a January 1997 
decision by the Detroit VA Regional Office which denied a 
compensable evaluation for the service-connected left knee 
disability. The case was remanded by the Board in January 
1998 for development. In an August 1999 rating decision, the 
evaluation assigned for the disability on appeal was 
increased to 10 percent, effective November 1996, the date of 
claim.

FINDING OF FACT

Residuals of a left knee injury include flare-ups of pain 
with walking, relieved by rest and medication, degenerative 
changes, and minimal limitation of flexion.


CONCLUSION OF LAW

An increased rating for residuals of a left knee injury is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5061 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Code 5257.  

There is little evidence of any knee pathology that equates 
to, or more nearly approximates moderate knee impairment such 
as to warrant a 20 percent evaluation under Code 5257.  At 
the time of the most recent VA examination in October 1998, 
the veteran denied instability and none was evident on 
clinical examination.

Moreover, the range of motion of the left knee was nearly 
full. Normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1998). Under Code 5260 
of the rating schedule, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees; while a 20 percent rating may be assigned when 
flexion is limited to 30 degrees.  Under Code 5261, a zero 
percent rating is assigned when extension of the leg is 
limited to 5 degrees; a 10 percent evaluation is warranted 
when extension is limited to 10 degrees; while a 20 percent 
evaluation is for application when extension is limited to 15 
degrees.  Such restriction of range of motion of the knee 
joint is not remotely approximated in either knee, according 
to the examination findings of record.  In October 1998, 
extension of the knee was full, while flexion was to 130 
degrees. 38 C.F.R. § 4.7.  

Under Code 5003, moreover, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Although the knee is a major joint for this purpose under 38 
C.F.R. § 4.45(f) (1998), and although early arthritis has 
been visualized by X-ray examination, a 10 percent evaluation 
is not separately assignable under Code 5003 because the rule 
against pyramiding prohibits, except under very limited 
circumstances, rating the same service-connected disability 
under various diagnostic codes in order to artificially 
inflate the service-connected evaluation.  38 C.F.R. § 4.14 
(1998).  Rather, the diagnostic code is applied that best 
reflects the overall disability picture shown for the 
specific anatomical part involved.  The service-connected 
evaluation is assigned that most accurately reflects the 
degree of functional impairment shown by the evidence of 
record. 

Nevertheless, the veteran's recent complaints of pain are 
similar to those considered in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) (1995).  In DeLuca, the Court of Veterans 
Appeals held that in evaluating a service-connected joint 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court remanded the case to obtain a medical evaluation to 
determine whether pain significantly limited functional 
ability during flare-ups or when the joint was used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional loss of range of motion due 
to any weakened movement, excess fatigability or 
incoordination.  Under a precedent opinion of the VA General 
Counsel, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are for application in this case, as the veteran's knee 
complaints may be rated under Code 5003 for limitation of 
motion.  VAOPGCPREC 9-98.  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  

However, there is no objective evidence of pain on range of 
motion of either knee such as to implicate the provisions of 
38 C.F.R. § 4.40, which require that functional loss due to 
pain be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  A compensable evaluation under Code 5003 
and 38 C.F.R. § 4.59 may be assigned where there is painful 
motion with joint or periarticular pathology.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see 
also Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (under § 
4.59, painful motion is considered limited motion even though 
a range of motion may be possible beyond the point when pain 
sets in).  However, the absence of objective evidence of 
painful motion of the left  knee on recent examination 
renders the provisions of 38 C.F.R. § 4.59 inapplicable in 
this case.  

Although arthritis has been visualized in the left knee, 
instability of the knee has not been demonstrated, and the 
range of motion of the left knee does not meet the criteria 
for a zero percent rating under the applicable diagnostic 
codes (5260 and 5261).  Accordingly, separate compensable 
evaluations under codes 5003 for arthritis and 5257 for knee 
instability are not warranted because additional disability 
is not demonstrated.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); see VAOPGCPREC 9-98.  

Thus, the Board is left with consideration of the provisions 
of 38 C.F.R. § 4.45, which contemplates that "[p]ain on 
movement, swelling, deformity or atrophy of disuse," as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations in evaluating joint disabilities.  
VAOPGCPREC 9-98.  In October 1998, the veteran's left knee 
was not shown to be swollen or deformed on examination, nor 
was atrophy of disuse observed by the examiner.  It is 
apparent, however, that the RO essentially considered the 
veteran's complaints of flare-ups of pain with walking and 
the 10 percent evaluation assigned was designed to take such 
functional loss into account. 38 C.F.R. § 4.40. Notably, the 
veteran is not receiving treatment for his left knee 
condition, albeit he takes medication for relief of pain.

In reaching its decision, the Board also considered the 
report of an earlier VA examination in January 1996. The 
Board concludes, however, that the RO was correct in 
assigning a 10 percent evaluation, given the extent of the 
functional impairment evident on clinical examination. 
Accordingly, the Board is unable to conclude that an 
increased rating is warranted for the service-connected knee 
disability.  The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257. In addition, although the 
veteran's representative has requested yet another 
examination, the Board finds that the examination conducted 
in October 1998 was adequate to assess the extent of the 
disability in question and substantially complied with the 
Board's January 1998 remand.  Stegall v. West, 11 Vet.App. 
268 (1998).


ORDER

Entitlement to an increased rating for residuals of a left 
knee injury is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

